826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Geraldine PARTIN (Widow of T.G. Partin), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 86-2929
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.


1
This matter is before the court upon consideration of this pro se petitioner's petition for review of a decision and order of the Benefits Review Board.  Upon review of the record and the briefs submitted by the parties, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed a claim for black lung benefits, based upon the contention that her late husband suffered from pneumoconiosis.  On the basis of the medical evidence submitted by the parties, an administrative law judge, however, found that petitioner's spouse had not contracted that disease and therefore denied the claim for benefits.  That action was later affirmed by the Benefits Review Board which concluded that the findings of fact of the administrative law judge were supported by substantial evidence.  Petitioner thereafter filed this petition for judicial review.


3
This court may disturb a decision of the Benefits Review Board to deny or grant disability benefits only if it can conclude that that body erred in determining whether the findings of fact of the administrative law judge were or were not supported by substantial evidence.  Campbell v. Consolidation Coal Company, 811 F.2d 302 (6th Cir. 1987).  Application of that standard to this case indicates that the Benefits Review Board did not err in upholding the administrative law judge's denial of petitioner's claim for benefits.  In particular, review of the record reveals the presence of medical evidence to support the administrative law judge's finding that petitioner's husband did not suffer from pneumoconiosis.  As a result, the Benefits Review Board properly upheld the denial of petitioner's claim for benefits.


4
Accordingly, the decision and order of the Benefits Review Board entered October 15, 1986, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.